FILED
                                                                                                MAR - 5 2009
                                   UNITED STATES DISTRICT COURT                           NANCY MAYER WHITTINGTON CLERK
                                   FOR THE DISTRICT OF COLUMBIA                                 U.S. DISTRICT COURT'

     Michael A. Sheppard,                           )
                                                    )
                     Plaintiff,                     )
                                                    )
             v.                                     )       Civil Action No.

     K.B. Foster et al.,
                                                    )
                                                    )
                                                                                09 0421
                                                    )
                     Defendants.                    )


                                        MEMORANDUM OPINION

             This action, brought pro se, is before the Court on its initial review of the complaint and

     application to proceed in forma pauperis. The Court will grant the application to proceed in

     forma pauperis and will dismiss the case for lack of jurisdiction.

             Plaintiff is an inmate at the Perry Correctional Institution in Pelzer, South Carolina. He

     sues the State of South Carolina for "a new trial by jury." Compi. at 2. The complaint

     allegations suggest that plaintiff has been criminally prosecuted but it is unclear if a judgment of

     conviction has been entered. In any event, federal court review of state convictions is available

     under 28 U.S.C. § 2254 only after the exhaustion of available state remedies. See 28 U.S.C.

     §2254(b)(1). Thereafter, "an application for a writ of habeas corpus [] made by a person in

     custody under the judgment and sentence of a State court ... may be filed in the district court for

     the district wherein such person is in custody or in the district court for the district within which

     the State court was held which convicted and sentenced [petitioner] and each of such district

     courts shall have concurrent jurisdiction to entertain the application." 28 U.S.C. § 2241(d). If

     plaintiff has exhausted his state remedies, his federal recourse lies in the United States District




~)                                                                                                                        3
                        -
Court for the District of South Carolina. A separate Order of dismissal accompanies this

Memorandum Opinion.


                                                    United States District Judge
Date: February   jl, 2009




                                              2